COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Mario Ortega v. Sandra Centeno Blanco

Appellate case number:   01-20-00728-CV

Trial court case number: 2019-49198

Trial court:             311th District Court of Harris County

       Appellant, Mario Ortega, has filed a second motion for a sixty-day extension of time in
which to file his brief, which is currently due February 3, 2021. Appellant’s motion is granted
in part. Appellant’s brief is due March 5, 2021.

       It is so ORDERED.

Judge’s signature: __________/s/ Julie Countiss________________
                             Acting individually


Date: January 28, 2021